

117 HR 2081 IH: Local Opportunities, Conservation, and American Lands Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2081IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mrs. Boebert (for herself, Mr. Buck, Mr. Biggs, Mr. Gosar, Mr. Weber of Texas, Mr. Perry, Mr. Gohmert, Mr. Lamborn, Mr. Newhouse, Mr. LaMalfa, and Mr. Young) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for improved management of Federal lands and increased efficiencies within public land agencies while strengthening tourism, conservation, outdoor recreation, grazing, responsible energy production, and other multiple uses.1.Short titleThis Act may be cited as the Local Opportunities, Conservation, and American Lands Act or the LOCAL Act .2.DefinitionsIn this Act:(1)SecretaryThe term Secretary means the Secretary of the Interior.(2)Western StateThe term western State means any of the States of Alaska, Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, or Wyoming.3.Headquarters Office of the Bureau of Land Management in Grand Junction, Colorado(a)HeadquartersThe headquarters for the Bureau of Land Management shall remain located in Grand Junction, Colorado.(b)Employee stationsAll Bureau of Land Management employee positions stationed in Grand Junction, Colorado on the date of the enactment of this Act shall remain stationed in Grand Junction, Colorado.4.Study of relocation of existing Bureau of Land Management employee positions(a)Study requiredThe Secretary shall conduct a study on the feasibility of relocating more existing Bureau of Land Management employee positions to the headquarters in Grand Junction, Colorado or a western State specified by the Secretary and determine amongst other things whether such relocation will improve management of Federal lands, increase coordination with local communities, and strengthen tourism, conservation, outdoor recreation, grazing, responsible energy production, or other multiple uses.(b)ReportNot later than 365 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the study required under subsection (a).